Citation Nr: 1537161	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  07-18 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease.  

2.  Entitlement to an effective date prior to July 18, 1984, for the award of service connection for posttraumatic stress disorder (PTSD).  

3.  Entitlement to an effective date prior to July 18, 1984, for the award of service connection for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Sean Ravin, attorney


WITNESSES AT HEARING ON APPEAL

Representative and Dr. E.T. 


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran, accompanied by his wife and daughter, testified before an Acting Veterans Law Judge in April 2010.  A transcript of this hearing has been associated with the claims folder.  

In a July 2010 Board decision, the Veteran was awarded earlier effective dates, to July 18, 1984, for awards of service connection for PTSD and for a TDIU.  He appealed the Board's denial of effective dates prior that date to the U.S. Court of Appeals for Veterans Claims (Court).  In an October 2011 order, the Court granted a Joint Motion for Remand (Joint Motion) which vacated the Board's denial of effective dates prior to July 18, 1984, for service connection for PTSD and for a TDIU and remanded those issues back to the Board for further consideration.  The Court, however, left undisturbed that portion of the July 2010 Board decision which awarded effective dates back to July 18, 1984, for these claims.  

Upon return of these issues to the Board, the Veteran was offered another hearing before a current Veterans Law Judge, as the Judge who presided over the April 2010 hearing was no longer with the Board.  The Veteran elected to have another hearing, and his representative and a third party witness appeared at such a hearing in December 2014.  A transcript of this hearing has been associated with the claims file.  

This appeal also arises from an October 2011 rating decision which denied the Veteran service connection for ischemic heart disease.  

The issue of entitlement to an earlier effective date for the award of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A current diagnosis of ischemic heart disease has not been presented.  

2.  The initial service connection claim for a psychiatric disability was received by VA on August 16, 1977.  

3.  A corrected service department record was received by VA in March 2003.  


CONCLUSIONS OF LAW

1.  The criteria for the award of service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).  

2.  An effective date of August 16, 1977, and no earlier is warranted for the award of service connection for PTSD.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.155, 3.156, 3.400 (2014); 38 C.F.R. § 3.156 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claims, VA issued VCAA notice to him in the form of a February 2011 letter which informed him of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing his claim.  The initial VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to the Veteran's pending earlier effective date claims, because this appeal arises from the Veteran's timely disagreement with the effective dates assigned following grants of service connection, no additional notice is required regarding this downstream element of a service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held regarding the downstream element of an earlier effective date that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of NOD).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA medical records, and any identified private medical records have all been obtained.  The Veteran was afforded several VA medical examinations for the service connection issue on appeal, most recently in September 2011.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disability sufficient to decide the claim.  

The Veteran was afforded a hearing before a Veterans Law Judge in December 2014.  The Board hearing focused on the elements necessary to substantiate the claim and while the Veteran was not present at the hearing, his representative's statements demonstrated that he had actual knowledge of the elements necessary to substantiate the claim for benefits.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the Board can adjudicate the claims based on the current record.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  



II.  Service connection - Ischemic heart disease

The Veteran seeks service connection for ischemic heart disease.  He asserts he has a current diagnosis of this disorder as the result of herbicide exposure in service.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Next, the Board notes that the Veteran had service in Vietnam during his active duty period.  See 38 C.F.R. § 3.309(e).  Any Veteran who, during active military, naval or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to certain herbicidal agents (e.g., Agent Orange) unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  If the Veteran was exposed to an herbicide agent during service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied; chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes colitis or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutaneous tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchitis, laryngitis or trachea) and soft tissue sarcomas, other than osteosarcoma, chondrosarcoma Kaposi's sarcoma, or mesothelioma.  38 C.F.R. § 3.309(e).  While ischemic heart disease is noted to be a presumptive disorder under 38 C.F.R. § 3.309(e), this term does not include hypertension.  38 C.F.R. § 3.309(e), Note 3.  

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation, or on any other recognized basis.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In the present case, the Board finds the preponderance of the evidence to be against a finding that the Veteran has a current diagnosis of ischemic heart disease.  On VA examination in February 2011, a VA physician, K.A.A., M.D., diagnosed the Veteran with coronary artery disease, a form of ischemic heart disease, based on a reported history of a myocardial infarction in 1985.  

A VA medical addendum and opinion, however, was obtained in September 2011 from the same VA examiner, Dr. K.A.A.  Upon review of the complete claims file, to include all available medical records, the examiner determined that a diagnosis of coronary artery disease was not confirmed.  A February 2011 echocardiogram was negative for any cardiac abnormality, as a normal ejection fraction was present.  Likewise, a January 2005 echocardiogram was also within normal limits.  The examiner found no evidence of a history of coronary artery disease or myocardial infarction other than the Veteran's own self-reported history.  Regarding a 1997 echocardiogram study which allegedly demonstrated a loss of progression in the cardiac R wave, the examiner noted that this result could be due to faulty lead placement in performing the study.  Based on his review of the record, Dr. A. could not diagnosis a current cardiac disorder, to include coronary artery disease or ischemic heart disease, at that time.  

Likewise, the remainder of the medical evidence does not reflect a current diagnosis of tinnitus at any time during the pendency of this appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  While the Veteran has repeatedly claimed he sustained a myocardial infarction in 1985, competent evidence confirming such a diagnosis based on clinical evaluation, versus the Veteran's own self-reported history, is not of record.  A current disability is central to any service connection claim, and in the absence of competent evidence of ischemic heart disease, service connection for such a disorder must be denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Veteran has himself asserted that he has a current diagnosis of ischemic heart disease.  The Board finds that the Veteran is competent to report such observable symptoms as a chest pain, but is not competent to diagnosis ischemic heart disease, as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The diagnosis of ischemic heart disease is based on medical evaluation and clinical testing by a competent expert, as any such disability is established by objective clinical findings.  

Some medical issues require specialized knowledge and training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Likewise, the Veteran's lay contentions have not later been substantiated by a competent expert.  While the Veteran has stated he is reporting the diagnoses of ischemic heart disease as told to him by medical experts, such claims are not otherwise verified anywhere in the record; as such, such claims are granted little probative weight by the Board.  

Therefore, in consideration of the foregoing, the Board finds that the preponderance of the evidence is against the claim, and service connection for ischemic heart disease is not warranted.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

III.  Earlier effective date

In a July 2010 Board decision, the Veteran was granted effective dates of July 18, 1984 for the awards of service connection for PTSD, and for a TDIU.  He seeks earlier effective dates for those awards.  

Under the applicable criteria, the effective date of an award of disability compensation based on an initial claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2014).  The implementing regulation provides that the effective date of an award of disability compensation is the day following separation from active service, if the claim is received within one year after separation from service; otherwise, the effective date is the later of the date of receipt of claim or the date that entitlement to service connection arose.  38 C.F.R. § 3.400(b)(2) (2014).  

A "claim" is defined in the VA regulations as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action indicating an intent to apply for one or more benefits."  It must "identify the benefit sought."  38 C.F.R. § 3.155(a).  The date of receipt of the claim, or "date of the claim," means the date of the application based upon which benefits are awarded, not the original claim for service connection.  See Sears v. Principi, 16 Vet. App. 244, 246-47 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003).  

VA must look to all communications from a claimant that may be interpreted as applications or claims, formal and informal, for benefits and is required to identify and act on informal claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).  If VA fails to forward an application form to the claimant after receipt of an informal claim, then the date of the informal claim must be accepted as the date of claim for purposes of determining an effective date.  Id. at 200.  

In the present case, the Veteran first filed a service connection claim for "nerves" which was received by VA on August 16, 1977.  This claim was denied by the RO in an October 1977 rating decision, and was subsequently appealed to the Board.  In a December 1979 decision, the Board denied the Veteran service connection for a nervous condition.  Thereafter, the Veteran filed multiple applications to reopen this claim, ultimately succeeding based in part on the receipt of a March 2003 order from the Department of the Army awarding the Veteran the Purple Heart for wounds received as the result of hostile action in February 1967 while serving in Vietnam.  Initially, this service connection award was made effective from May 19, 1989.  This appeal arises from that award.  

In August 2003, when service connection for PTSD was subsequently granted by the Board, 38 C.F.R. § 3.156(c) (2003) provided, in pertinent part: 

Where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction.  This comprehends official service department records which presumably have been misplaced and have now been located and forwarded to the Department of Veterans Affairs.  Also included are corrections by the service department of former errors of commission or omission in the preparation of the prior report or reports and identified as such . . . . Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly except as it may be affected by the filing date of the original claim.  38 C.F.R. § 3.156(c) (2003). 

In June 2005, the Secretary proposed to amend 38 C.F.R. § 3.156(c) to establish clearer rules regarding reconsideration of decisions on the basis of newly discovered service department records.  In the proposed rule changes identified in the Federal Register, VA discussed the pre-amendment 38 C.F.R. § 3.156(c) and a related effective date provision, 38 C.F.R. § 3.400(q)(2).  VA noted that, in practice, when VA receives service department records that were unavailable at the time of the prior decision, VA may reconsider the prior decision, and the effective date assigned will relate back to the date of the original claim, or the date entitlement arose, whichever is later.  See 70 Fed. Reg. 35,388 (June 20, 2005). 

VA ultimately amended 38 C.F.R. § 3.156(c) by adding section (c)(1) which provides: 

Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1) (2014). 

In the proposed rule changes contained in the Federal Register, VA explained that § 3.156(c)(1) specifically applied to "unit records, such as those obtained from the Center for Research of Unit Records (CRUR) that pertain to military experiences claimed by a veteran.  Such evidence may be particularly valuable in connection with claims for benefits for post traumatic stress disorder."  See 70 Fed. Reg. at 35,388.  

Furthermore, VA limited 38 C.F.R. § 3.156(c)(1) by the creation of § 3.156(c)(2), which provides:

Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2) (2014). 

In the proposed rule, VA noted that the limitation of subsection (c)(2) allowed VA to reconsider decisions and retroactively evaluate disability in a fair manner, on the basis that a claimant should not be harmed by an administrative deficiency of the government, but limited by the extent to which the claimant had cooperated with VA's efforts to obtain relevant records.  See 70 Fed. Reg. at 35, 388.  

With respect to the above, the United States Court of Appeals for Veterans Claims (Court) held that the clarifying statements in the proposed rule amending 38 C.F.R. § 3.156(c) govern the interpretation of the pre-amendment 38 C.F.R. § 3.156(c).  The Court later held that under either pre-amended or amended 38 C.F.R. § 3.156(c), a claimant whose claim was reconsidered based on newly discovered service department records could be entitled to an effective date as early as the date of the original claim.  See Mayhue v. Shinseki, 24 Vet. App. 273, 279 (2011).  

The Board notes the amendments to 38 C.F.R. § 3.156(c) were made effective October 6, 2006, subsequent to the Veteran's claim which resulted in the grant of service connection.  Prior to the October 6, 2006 effective date, there was no limitation on VA's ability to reconsider previously decided claims in light of the submission of new and material service department records.  See Cline v. Shinseki, 26 Vet.App. 18, 23 (2012).  The Court in Cline also found that the addition of subsection (c)(2) was not intended as clarification of any past practice of VA in limiting reconsideration of claims based on a claimant's lack of cooperation.  Id. at 25.  The Court further determined that the amendments to 38 C.F.R. § 3.156(c) were not expressly made retroactive.  Id. at 26. 

In the present case, the pre-amendment version of 38 C.F.R. § 3.156(c), which is not affected by any limitations on its application and explicitly includes corrected service department records, is more favorable to the Veteran.  Additionally, while 38 C.F.R. § 3.400(g) concerning effective dates based on the correction of military records could also apply to this case, the Board notes that the pre-amendment 38 C.F.R. § 3.156(c) also contemplates corrections by the service department and is more favorable to the claim.  As such, the Board will consider the Veteran's claim under the pre-amendment version of 38 C.F.R. § 3.156(c).  Pursuant to that regulation, the Board will reconsider the initial October 1977 denial in light of the supplemental report awarding the Veteran the Purple Heart.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  The Purple Heart, among other awards, is recognized by VA as indicative of the Veteran's participation in combat.  

The Board further notes, however, that 38 C.F.R. § 3.304(f) was not introduced until May 19, 1993, many years after the receipt of the Veteran's August 1977 initial claim.  See 58 Fed. Reg. 29109-01 (May 19, 1993).  Prior to that date, the applicable laws and regulations did not explicitly allow for the award of service connection for PTSD based on an in-service stressor where the disorder itself was diagnosed many years after service separation.  Additionally, PTSD was not officially added to the DSM until 1980.  See http://www.ptsd.va.gov/professional/PTSD-overview/ptsd-overview.asp.  The Veteran has provided a November 2014 opinion from E.T., Ph.D., CRC, that noted while the official diagnosis in the DSM for PTSD did not exist prior to 1981, there were certainly indications prior to 1981 that the Veteran's cluster of symptoms met the criteria for such a diagnosis.  In light of the fact the grant of service connection for PTSD arose following a correction of service department records, the Board takes a liberalized application of 38 C.F.R. § 3.304(f) to grant service connection for PTSD based on the initial August 16, 1977 claim.  Thus, effective date of August 16, 1977 is granted for the award of service connection for PTSD, based on the receipt on that same date of the Veteran's initial claim for the same.  

The Board has considered entitlement to an effective date prior to that date; review of the record, however, does not indicate the Veteran filed a service connection claim, either formal or informal, for PTSD, a nervous disorder, or any other psychiatric disorder prior to August 16, 1977.  The Veteran also does not contend as such.  At the December 2014 hearing, the Veteran's representative called the 1977 claim the Veteran's "initial claim with VA".  Likewise, in a December 2014 statement in support of claim, the Veteran's representative again refers to the 1977 claim (erroneously listed as having been received by VA in September, not August, 1977) as the "initial claim" for service connection for a psychiatric disorder.  As the record does not establish, and the Veteran does not point to the existence of, a prior service connection claim for any psychiatric disorder, an effective date prior to August 16, 1977, for the award of service connection for PTSD is denied.  


ORDER

Service connection for ischemic heart disease is denied.  

An effective date of August 16, 1977 and no earlier is granted for the award of service connection for PTSD.  


REMAND

The Veteran also seeks an effective date prior to July 18, 1984, for the award of a TDIU.  In the present Board decision, an effective date of August 16, 1977, is granted for the award of service connection for PTSD.  The agency of original jurisdiction (AOJ) must assign a disability rating for PTSD for the period from August 16, 1977, to July 18, 1984, in the first instance.  Such assignment may impact whether the Veteran satisfies the schedular requirements for a TDIU rating as set forth in 38 C.F.R. § 4.16(a) during that period.  Thus, a decision by the Board on the Veteran's earlier effective date for the award of a TDIU claim under 38 C.F.R. § 4.16(a) would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim.).  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit both lay and medical statements from himself and from other individuals or medical care providers who have knowledge and/or were aware of the onset and severity of his PTSD symptoms prior to July 18, 1984, including their effect on his ability to work.  Provide an appropriate amount of time to submit this lay evidence.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, assign the Veteran a disability rating for PTSD for the period from August 16, 1977, to July 18, 1984.  Thereafter, adjudicate the Veteran's pending claim for an earlier effective date for the award of a TDIU in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


